DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/442,898 application filed September 24, 2021.  Claims 1 and 3-5 are pending and have been fully considered.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive unit (see Claim 3), the supercharger (see Claims 4 and 5), and the compressor (see Claims 4 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  paragraph [0023] discloses, in part, that a “compressor impeller (not illustrated) is attached to the other end (right end side in Fig. 1) of the rotor shaft 18”.  Upon a review of Figure 1, it appears to Examiner that the other end of rotor shaft would be on the left end side of the figure.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “a turbine housing accommodating configured to accommodate the turbine impeller and forming form a throat passage”.  The italicized portions are grammatically unclear.  Appropriate correction is required.
Further, lines 4-6, in part, recite “a scroll flow channel that communicates with the throat passage on an outer circumferential side of the turbine impeller, the scroll flow channel communicating with the throat passage”.  The italicized portion is repetitive of the immediately prior language and Examiner suggests deleting this portion of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kierat (U.S. Patent Publ’n No. 2013/0323041). 
Regarding Claim 1, Kierat discloses a variable geometry turbine (5) having a turbine impeller (6) configured to rotate about an axis line (L), a turbine housing (7) configured to accommodate the turbine impeller (see Figure 1) and form a throat passage (11) and a scroll flow channel (9) that communicates with the throat passage on an outer circumferential side of the turbine impeller (see Figure 1).  Kierat discloses that turbine (5) includes a width changing mechanism (10) in which a width change portion ((13), (14)) changes a passage width of the throat passage along a circumferential direction of the turbine impeller is movable in a width direction of the passage width (see paragraph [0028], elements (13), (14) are retractable).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, all functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Kierat which is capable of being used in the intended manner, i.e., continuously changing the passage width of the throat passage.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Kierat meets the limitations of the claim.  Moreover, no structure of Kierat prevents the recited operation. 
Regarding Claim 3, Kierat discloses that width changing mechanism (10) comprises a cylindrical member having a cylindrical shape (see Figure 4) that extends in the axis line direction and including a change section in which one end of the cylindrical shape is inserted into the throat passage in the axis line direction (see Figure 3) and in which an edge position formed on the one end changes along a circumferential direction of the cylindrical shape (see Figures 3-5), and a drive unit (see paragraph [0029]) configured to move the cylindrical member in the axis line direction, wherein the change section is the width change portion (see Figures 3-5).
Regarding Claims 4 and 5, Kierat discloses a supercharger (i.e., turbocharger (1)) that includes the variable geometry turbine according Claim 1 (see Abstract and rejection of Claim 1 herein), and a compressor (2) including a compressor impeller (3) rotated by the turbine impeller (inherent function of any known turbocharger/supercharger).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant turbines for superchargers/turbochargers used with internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747